                                         Partners               Founding Partners               Associates              Of Counsel
                                         Daniel Ebenstein       Morton Amster (1927 - 2019)     Benjamin Charkow        Philip H. Gottfried
                                         Neil M. Zipkin         Jesse Rothstein (1934 - 2003)   Suzue Fujimori
                                         Anthony F. Lo Cicero                                   Hajime Sakai, Ph.D.
                                         Kenneth P. George      Senior Counsel                  David P. Goldberg
                                         Chester Rothstein      Marion P. Metelski              Sandra A. Hudak
                                         Charles R. Macedo                                      Tuvia Rotberg
                                                                Alan D. Miller, Ph.D.
                                         Douglas A. Miro                                        Dexter Chang
                                                                Marc J. Jason
90 Park Avenue                           Brian A. Comack
                                                                Richard S. Mandaro
                                                                                                Keith J. Barkaus
                                         Max Vern                                               Michael R. Jones
New York NY 10016                        Holly Pekowsky         Matthieu Hausig
                                                                                                Christopher Lisiewski
                                         Benjamin M. Halpern*   Brian Amos, Ph.D.
Main 212 336 8000                        Mark Berkowitz
                                                                                                Albert J. Boardman
                                                                                                                        * Not admitted in New York
Fax     212 336 8001                     Charles P. LaPolla
Web www.arelaw.com

March 24, 2020                                                            Mark Berkowitz
                                                                          Direct 212 336 8063
                                                                          E-mail mberkowitz@arelaw.com
Via ECF
The Honorable Ann M. Donnelly, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

                    Re: Eminah Properties LLC, et al. v. Energizer Holdings, Inc., et al.,
                        Civil Action No. 1:20-cv-00148-AMD-CLP
                        Response to Defendants’ Request for Pre-Motion Conference

Dear Judge Donnelly:
        We represent Plaintiffs Eminah Properties LLC and My Battery Supplier LLC
(collectively, “Plaintiffs”) in the above-referenced action. We write in response to Defendants
Energizer Holdings, Inc. and Energizer Brands, LLC’s (collectively, “Defendants”) letter
requesting a pre-motion conference concerning a contemplated partial motion to dismiss. (ECF
No. 17.) Defendants’ request should be denied since their contemplated motion is baseless.
        Early last year, Defendants induced Plaintiffs to enter into an Agreement for the sale of a
large quantity of overstock Rayovac-brand rechargeable batteries. Desperate to get these
batteries off their books, Defendants, among other things, agreed to establish Plaintiffs as a
distributor for Energizer-brand products. Although they accepted over $230K from Plaintiffs,
Defendants refused to honor their obligations. Adding insult to injury, Defendants have engaged
in a campaign of threats, harassment and defamation against Plaintiffs. Specifically, Defendants
have sought to interfere with Plaintiffs’ activities on online marketplaces. Among other things,
Defendants have filed false and defamatory reports of intellectual property infringement with
online marketplaces. The purpose of these reports was to disrupt and damage Plaintiffs’ legal
right to resell Energizer products.
       The Complaint States a Claim for Breach of Contract. “To state a claim for breach of
contract under New York law, a plaintiff must allege (1) the existence of an agreement; (2)
adequate performance of the contract by plaintiff; (3) breach of the agreement by the defendant;
and (4) damages.” Selective Beauty SAS v. Liz Claiborne, Inc., No. 09 Civ. 9764 (RMB) (HBP),
2010 U.S. Dist. LEXIS 154890, at *10 (S.D.N.Y. May 26, 2010).1 A valid contract requires “an

1
    All internal quotations omitted herein.
4851-9728-3766v.1
Hon. Ann M. Donnelly, U.S.D.J.                   2                                 March 24, 2020

offer, acceptance, consideration, mutual assent and intent to be bound.” Leibowitz v. Cornell
Univ., 584 F.3d 487, 507 (2d Cir. 2009).
        Here, the Complaint more than adequately alleges all of the terms needed to form an
enforceable contract. With respect to the Rayovac Purchase, the Complaint identifies the
quantity, price, and terms of delivery. (See Compl. ¶ 28 (“approximately 1,571,000 AA
1350mAh NiMH rechargeable batteries and 784,000 AAA 600mAh NiMH rechargeable
batteries”); ¶ 32 (“$0.35 per cell for the AA batteries and $0.29 per cell for the AAA”); ¶ 43
(identifying delivery dates and locations).) With respect to the distribution of Energizer Products,
the Complaint likewise identifies the relevant terms, including pricing, product selection and the
channels of distribution. (See id. ¶ 32.) The Complaint adequately alleges mutual assent and the
parties’ intent to be bound. (See id. ¶¶ 35 & 37 (all parties confirming that they have “a done
deal”).) The Complaint further details Plaintiffs’ performance under the agreement, including
making “payments totaling over $230,000.” (Id. ¶ 38). Defendants partially performed, but
ultimately breached by failing to (a) deliver the remaining Rayovac Batteries (id. ¶ 44); or (b)
open Plaintiffs’ distributor account (id. ¶ 46), causing damage to Plaintiffs (id. ¶¶ 139–40).
        Defendants assert “that there is no written agreement alleged in the Complaint and that
alone defeats Plaintiffs’ claim for breach of contract … under the statute of frauds.” (ECF No. 17
at 1.) This argument ignores the e-mails cited in the Complaint, which “constitute signed
writings” under New York law. RCC Ventures, LLC v. Am. DG Energy, Inc., No. 17 Civ. 3007
(AJN), 2018 U.S. Dist. LEXIS 45585, at *12 (S.D.N.Y. Mar. 19, 2018). Defendants also argue
that the Agreement was “of an indefinite duration.” (ECF No. 17 at 1.) But the Agreement is
“governed by well-settled New York law which provides that a contract with no stated duration
is terminable only after a reasonable duration ....” Italian & French Wine Co. v. Negociants
U.S.A., 842 F. Supp. 693, 699 (W.D.N.Y. 1993). The applicable “reasonable duration” is a
question of fact.
        The Complaint States a Claim for Fraudulent Inducement. To plead fraudulent
inducement, “a plaintiff must allege: a representation of fact, which is untrue and either known
by defendant to be untrue or recklessly made, which is offered to deceive and to induce the other
party to act upon it, and which causes injury.” PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 490
(S.D.N.Y. 2017). Pursuant to Rule 9(b), a complaint must specify (1) the fraudulent statements,
(2) the speaker, (3) where and when the statements were made, and (4) why the statements were
fraudulent. Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006).
        Here, the Complaint alleges that Defendants’ employees, namely Katie Stein and Krista
Garcia, represented (including on May 3, 2019) that Plaintiffs would be set up as distributors,
provided that they purchase the Rayovac Overstock. (Compl. ¶ 148.) Garcia further represented
this this was a “done deal.” (Id. ¶ 37.) Based on these representations, which were false,
Defendants induced Plaintiffs into purchasing the Rayovac Overstock. (Id. ¶¶ 149, 41.) Upon
information and belief, Energizer knew that these representations were false at the time that they
were made and Defendants had no intention of supplying Energizer Products under the agreed
terms. (Id. ¶ 152.) As discussed above, Plaintiffs were harmed by Defendants’ false
representations. Thus, the Complaint states a claim for fraudulent inducement. See Brook,
Weiner, Sered, Kreger, & Weinberg v. Coreq, Inc., No. 91 C 7955, 1994 U.S. Dist. LEXIS
11401, at *12 (N.D. Ill. Aug. 3, 1994) (“alleged statement that the agreement was a ‘done deal’
Hon. Ann M. Donnelly, U.S.D.J.                   3                                 March 24, 2020

may constitute a knowing misrepresentation of a material fact”).
        The Complaint States a Claim, in the Alternative, for Unjust Enrichment. To prove
unjust enrichment, “a plaintiff must establish (1) that the defendant benefitted; (2) at the
plaintiff’s expense; and (3) that equity and good conscience require restitution.” Beth Israel Med.
Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir. 2006). The
Complaint alleges that Defendants accepted over $230,000 towards the Agreement, which
required Defendants, inter alia, to “furnish the agreed Rayovac Overstock and ... open Eminah’s
distributor account.” (Compl. ¶ 145). Defendants repeatedly acknowledged that they had
benefited at Plaintiffs’ expense. (See id. ¶ 41 (“[w]e really appreciate ... all you have done to
assist with our rechargeable battery excess stock position.”). Plaintiffs made clear that they
would incur expenses under the Agreement, including, e.g., “hir[ing] additional staff and
pass[ing] on other business opportunities.” (Id. ¶ 36). Plaintiffs should be permitted to proceed
on this quasi-contract claim.2
       The Complaint Sufficiently Pleads Counts VI–X Concerning the False eBay
Reports. Defendants’ remaining arguments are also meritless. As Defendants acknowledge, the
Complaint asserts claims of unfair competition, tortious interference, defamation, and trade libel
based on Energizer’s false reports to eBay alleging that Plaintiffs’ listings were infringing
Energizer’s intellectual property rights. In arguing that these claims were not adequately pled,
Defendants ignore allegations in the Complaint in favor of their own self-serving presumptions.
         For example, with respect to the unfair competition claims, Defendants argue that their
false eBay reports could not have been “disseminated sufficiently to the relevant purchasing
public” because the reports were sent to eBay and not published to consumers. (ECF No. 17 at
3.) This is a factual issue not amenable to determination at the pleading stage. See Mobius
Mgmt. Sys., Inc. v. Fourth Dimension Software, Inc., 880 F. Supp. 1005, 1020–21 (S.D.N.Y.
1994) (single letter was sufficient dissemination because “tainting the goodwill of plaintiff with
one purchaser could easily affect another purchaser’s view”). Defendants admit that the
Complaint alleges that Defendants’ reports “are likely to deceive and confuse the public,” but
call this allegation conclusory while ignoring the Complaint’s allegation that the relevant public
is “eBay’s marketplace users.” (Compl. ¶ 178.) Indeed, those eBay users see the effects of false
reports when the listings are removed. (Id. ¶¶ 179–80.)3
        With respect to the remaining state law claims, the Complaint adequately alleges their
respective elements. Defendants characterize their reports as relating only to a “small selection”
of Plaintiffs’ listings in an attempt to downplay their knowingly false reports made in bad faith to
intentionally harm Plaintiffs. (See, e.g., Compl. ¶¶ 79–88, 115–16, 122–24, 126, 128–32.) But
the direct effect of an improperly submitted takedown notice on an e-commerce platform is
significant. The history between the parties detailed in the Complaint, including that the fact that
these reports were submitted just days after Energizer intentionally breached its Agreement with
Plaintiffs, further supports Plaintiffs’ allegations. (Id. ¶ 108.)
2
 Rule 8(d) permits parties to plead claims in the alternative. Unique Photo, Inc. v. Vormittag
Assocs., No. CV 08-2682, 2010 U.S. Dist. LEXIS 110543, at *19 (E.D.N.Y. Aug. 27, 2010).
3
 eBay educates its users that removals occur due to a request from the rights owner. See, e.g.,
www.ebay.com/help/selling/listings/creating-managing-listings/removed-listings?id=4656.
Hon. Ann M. Donnelly, U.S.D.J.           4                      March 24, 2020

                                      Respectfully submitted,
                                      AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                      s/ Mark Berkowitz
                                      Mark Berkowitz
cc: All Counsel of Record (via ECF)
